Title: From George Washington to Thomas Law, 13 August 1799
From: Washington, George
To: Law, Thomas



Dear Sir,
Mount Vernon Augt 13th 1799

Your letter of the 10th came to hand yesterday—and since you have desired it, the subject of this shall be confined to Mr Carrolls lot only.
I am not at all solicitous to purchase it; nor shall I pronounce the price he has set upon it, high, or low; The situation alone constitutes the value of it in my estimation, but my becoming the purchaser thereof, depends upon three things; two of which I have little expectation of his acceding to.
First, the quantum of Square feet in the lot; for the amount, at 15 Cents pr foot, is the criterion by which ⟨my illegible⟩ is to be tested. and is a matter of my own.
Second, a pretty considerable credit, paying interest; ⟨illegible⟩ to be desired, however, without interest, and
Third, to be under no obligation to improve the lot sooner than it shall conform with my own convenience; and that will depend upon circumstances not at present, under my controul.

You will perceive that, Mr Carroll⟨s decision⟩, with respect to the two last points is necessary for my determination on the first, and until the result is known I must be Mum—so far as it respects this subject but am always Your Obedt & Affecte Servt

Go: Washington

